DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                              JOY MACK,
                               Appellant,

                                   v.

         WACHOVIA MORTGAGE CORPORATION, FSB f/k/a
                 WORLD SAVINGS BANK FSB,
                         Appellee.

                             No. 4D18-3799

                         [December 5, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE 10024485.

  Joy Mack, Hollywood, pro se.

  Jason F. Joseph of the Tromberg Law Group, P.A., Boca Raton, for
appellee.

PER CURIAM.

  Affirmed.

WARNER, TAYLOR and CONNER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.